813 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald H. BINKLEY, Defendant-Appellant.
No. 86-1099.
United States Court of Appeals,Fourth Circuit.
Submitted Oct. 23, 1986.Decided Dec. 3, 1986.

Ronald H. Binkley, appellant pro se.
Michael John Bosworth, Veterans Administration, for appellee.
Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
The Veterans Administration sued Ronald Binkley to recover from him overpayments of veteran's benefits.  Although Binkley claims he sent material to the court defending the suit, the papers were never received.  A default judgment was entered.  Fed.  R.  Civ.  P. 55(b)(1).  Binkley now attempts to challenge that judgment.


2
Binkley appeals entry of the default judgment.  He did not file a motion for relief from the judgment in the district court pursuant to Fed.  R. Civ. P. 60(b).  Therefore, the issue before this Court is the propriety of the entry of the default judgment.


3
We conclude that the default and the default judgment were properly entered.  The affidavits requesting the entry of default judgment and default judgment provided all the information required.  The Veterans Administration allowed more than the necessary time to elapse before requesting a default judgment.


4
Binkley also challenges the award of post-judgment interest.  An award of post-judgment interest on civil judgments is required by law.  28 U.S.C. Secs. 1961.  The district court has no option but to award interest.  If Binkley can show that the computation of the interest rate does not comply with the statute, he may move in the district court for a correction of the rate.  Fed.  R.  Civ.  P. 60(a);  Glick v. White Motor Co., 458 F.2d 1287, 1294 (3d Cir. 1972);  Flowers Transportation, Inc. v. M/V Peanut Hollinger, 94 F.R.D. 99, 101 (E.D. La. 1982).


5
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


6
AFFIRMED.